DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The general concept of reverberating an acquired sound signal acquired by a microphone of a sound output device, was known in the art at the time of the invention as evidenced by Baker et al (US 20160353196 A1). 
However, the Examiner has not found prior art that teaches or suggests the modification of Baker in order to provide:
acquiring, by the first processor, a first sound environment information that indicates a first sound environment around the first sound output device; 
acquiring, by the wireless communication part, from a second sound output device, a second sound environment information that indicates a second sound environment around the second sound output device, wherein a location of the second sound output device is remote from the first sound output device; 
acquiring, by the microphone, a first sound signal generated from an ambient sound around the first sound output device; 
reverberating, by the second processor, the first sound signal based on the first sound environment information and the second sound environment information; and generating, by the second processor, a sound based on the reverberated first sound signal, in a manner as claimed by the independent claims 1, 10 and 15. 
Other prior art has been cited herein regarding processing audio signals to generate a spatialized signal for headphones according to a surrounding environment, however the other prior art of record also fails to teach or provide suggestion to arrive the combination of the elements and steps presented in the independent claims, again when said elements or steps are collectively considered in regards to each claim.  For at least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ojala (US 20170208415 A1) discloses a system and method for determining audio content in augmented reality applications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654